           Case 2:20-cv-00036-AM Document 1 Filed 05/12/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  DEL RIO DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                               Petitioner,         )
                                                   )
V.                                                 )         CIVIL NO. DR-20-CV-36-
                                                   )
$1,531,924.54 IN UNITED STATES                     )
CURRENCY SEIZED FROM                               )
JPMORGAN CHASE BANK ACCOUNT                        )
405685541 IN THE NAME OF                           )
D L INVESTMENTS,                                   )
                                                   )
                               Respondent.         )

                        VERIFIED COMPLAINT FOR FORFEITURE

        Comes now Petitioner United States of America, by and through the United States Attorney

for the Western District of Texas and the undersigned Assistant United States Attorney, pursuant

to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

Fed. R. Civ. P., and respectfully states as follows:

                                              I.
                                    NATURE OF THIS ACTION

        This action is brought by the United States of America seeking forfeiture to the United

States of the following property:

     $1,531,924.54 in United States Currency Seized from JPMorgan Chase Bank Account
     405685541 in the Name of D L Investments,

hereinafter the ARespondent Property.@

                                            II.
                                 JURISDICTION AND VENUE

        Under Title 28 U.S.C. § 1345, this Court has jurisdiction over an action commenced by the

United States, and under Title 28 U.S.C. § 1355(a), jurisdiction over an action for forfeiture. This
           Case 2:20-cv-00036-AM Document 1 Filed 05/12/20 Page 2 of 4




Court has in rem jurisdiction over the Respondent Property under Title 28 U.S.C. §§1355(b) and

1395.   Venue is proper in this district pursuant to Title 28 U.S.C. § 1355(b)(1) because the acts

or omissions giving rise to the forfeiture occurred in this district, and pursuant to Title 28 U.S.C.

§§ 1355(b)(1)(B) and 1395(b) because the Respondent Property is found in this district.

                                         III.
                            STATURY BASIS FOR FORFEITURE

        This is a civil forfeiture action in rem brought against the Respondent Property for violation

of Title 18 U.S.C. § 1343 and subject to forfeiture to the United States of America pursuant to

Title 18 U.S.C. § 981(a)(1)(C), which states (with emphasis added):

        § 981. Civil forfeiture
            (a)(1) The following property is subject to forfeiture to the United States:
                                                 ***
            (C) Any property, real or personal, which constitutes or is derived from
           proceeds traceable to . . . any offense constituting “specified unlawful activity”
           (as defined in section 1956(c)(7) of this title . . . .

                                                  ↓

        § 1956. Laundering of monetary instruments
                                                 ***
            (c) As used in this section―
                                                 ***
            (7) the term “specified unlawful activity” means―
            (A) any act or activity constituting an offense listed in section 1961(1) of this
                title . . . .

                                                  ↓

        § 1961. Definitions
            As used in this chapter―
            (1) “racketeering activity” means . . . (B) any act which is indictable under any
                of the following provisions of title 18, United States Code: . . . section 1343
                (relating to wire fraud) . . . .




                                                  2
           Case 2:20-cv-00036-AM Document 1 Filed 05/12/20 Page 3 of 4




                                        IV.
                          FACTS IN SUPPORT OF VIOLATIONS

       See Appendix A for facts under seal.

                                              V.
                                            PRAYER

       WHEREFORE, Petitioner, United States of America, prays that due process issue to

enforce the forfeiture of the Respondent Property, that due notice pursuant to Rule G(4) be given

to all interested parties to appear and show cause why forfeiture should not be decreed, 1 and in

accordance with Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, Fed. R. Civ. P., that the Respondent Property be forfeited to the United States

of America, that the Property be disposed of in accordance with the law and for any such further

relief as this Honorable Court deems just and proper.

                                                       Respectfully submitted,

                                                       JOHN F. BASH
                                                       United States Attorney

                                                 By:
                                                       Antonio Franco, Jr.
                                                       Assistant United States Attorney
                                                       Asset Forfeiture Section
                                                       601 NW Loop 410, suite 600
                                                       San Antonio, TX 78216
                                                       Tel: 210-384-7040
                                                       Fax: 210-384-7045
                                                       Email: antonio.franco@usdoj.gov
                                                       Texas Bar No. 00784077

                                                       Attorneys for the United States of America




1
 Appendix B, which is being filed along with this complaint, will be sent to those known to the
United States to have an interest in the Respondent Property.
                                                3
             Case 2:20-cv-00036-AM Document 1 Filed 05/12/20 Page 4 of 4




                                                  VERIFICATION

Special Agent Marc Epstein, declares and says that:

        1.          I am a Special Agent with the Federal Bureau of Investigation,     assigned to the San

Antonio Division, Del Rio Resident Agency, and I am the investigator responsible for the accuracy

of the information provided in this litigation.

        2.      I have read the above Verified Complaint         for Forfeiture    and know: the contents

thereof; the information contained in the Verified Complaint for Forfeiture has been furnished by

official government sources; and the allegations contained in the Verified Complaint for Forfeiture

are true based on information      and belief.

        Pursuant to Title 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is

true and correct.

        Executed on this the                day of __     ....:...t1_~",1-'/--__    , 2020.


                                                                  Marc Eps In, Special Agent
                                                                  Federal Bureau of Investigation
                                                                  San Antonio Division
                                                                  Del Rio Resident Agency




                                                     4
